Title: To James Madison from Robert W. Fox, 9 August 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 9th. August 1803.
					
					Enclosed is the list of American Shipping arrived in my district for the 6 Months ending the 30th. June last.  There were many others that touched off this port for orders & therefore I had not an opportunity of obtaining their names &c.  In mine of the 12th. Ulto. I sent thee a note of the Lights &c. paid here on American Shipping, which I expect will soon be in great demand at advanced freights, as premiums of insurance on English Ships is much advanced.  American flour is selling at 30s/ @ 33s/ ⅌ Barrel, Wheat in proportion & we have a prospect of an abundant Harvest.
					At St. Andero, Corunna & Alicant flour is at 8 @ 9 hard dollars ⅌ Barrel.  West India produce & Tobacco in good demand at present occasioned by the War.
					The majority of the men hereaway capable of bearing Arms are already enlisted, gone into Volunteer Corps, or preparing to learn the use of Arms.
					Several Vessels belonging to the United States of America, have been detained at this port, but I believe all of them were almost immediately liberated & in most cases were paid all their expences.  I am with great respect Thy assured Friend
					
						Rob. W. Fox
					
					
						No opportunity having presented for forwarding my Letter of the 12 July, I send it enclosed.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
